Citation Nr: 0638010	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from January 1981 to January 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2001 and June 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).

By way of procedural background, the Board notes that 
entitlement to service connection for hearing loss of the 
left ear was granted via the February 2001 rating decision.  
That same rating decision indicated that service connection 
for hearing loss of the right ear was denied.  The veteran 
perfected an appeal of both issues with the submission of a 
May 2004 substantive appeal (VA Form 9).

Thereafter, the June 2005 rating decision indicated that 
service connection for bilateral hearing loss was granted and 
rated noncompensable.  Therefore, the issue of entitlement to 
service connection for hearing loss of the right ear was 
granted in full, and is not before the Board.  In addition, 
since the veteran had perfected an appeal with regard to the 
initial evaluation associated with his left ear hearing loss, 
and that issue has been recharacterized as bilateral hearing 
loss, the Board finds that the appeal of this issue has been 
perfected, and it is properly before us at this time.

Additionally, the Board notes that the February 2001 rating 
decision also awarded service connection for residuals of a 
tumor and excision of the right upper extremity, and assigned 
a 10 percent initial rating.  The veteran filed a notice of 
disagreement with this evaluation in February 2002.  
Thereafter, the RO issued a statement of the case in July 
2006.  Thus far, the veteran has not submitted a substantive 
appeal with regard to this issue.  Therefore, it is not 
before the Board, and we will confine our discussion to the 
issue as set forth on the first page, above.


FINDING OF FACT

Bilateral hearing loss is manifested by an average pure tone 
threshold of 13 decibels in the right ear and 21 decibels in 
the left ear, with discrimination ability of 92 percent in 
each ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a May 2004 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  We therefore believe 
that appropriate notice has been given in this case.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The veteran was 
provided with notice consistent with these requirements in 
March 2006; moreover, since the claim for increase is being 
denied, no new rating or effective date will be assigned, and 
those downstream issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
or hertz (Hz).  To evaluate the degree of disability from 
defective hearing, the revised rating schedule establishes 
eleven auditory acuity levels from Level I for essentially 
normal acuity through XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2006).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hz) is 55 decibels or more, or when the pure tone threshold 
is 30 decibels or less at 1000 Hz and 70 decibels or more at 
2000 Hz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.  The veteran's 
hearing loss in this case does not qualify as one of these 
exceptional cases.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim. Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board appreciates the veteran's written statements 
regarding the impact his hearing loss has on his life.  While 
the Board sympathizes with the veteran's obvious hearing 
difficulties, the Court has noted that the assignment of 
disability ratings for hearing impairment is arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The only pertinent post-service medical record is a May 2004 
VA examination conducted by QTC Services.  The veteran 
indicated he was not receiving any regular treatment for his 
hearing loss.  He had difficulty with directionality of sound 
and difficulty understanding speech.  The disability did not 
result in any time lost from work.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
5
10
LEFT
5
10
15
20
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  The 
diagnosis was unilateral hearing loss, which was in the left 
ear only.

The veteran was scheduled for additional audiological 
examinations in February 2001 and February 2006.  However, he 
either cancelled or failed to report for both examinations.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation at any time since the 
veteran was awarded service connection.  The May 2004 
audiological evaluation showed the right ear with an average 
decibel loss of 13.  As noted above, speech discrimination 
was 92 percent.  From Table VI of 38 CFR 4.85, Roman Numeral 
I is derived for the right ear.  This is determined by 
intersecting the percent of speech discrimination row with 
the pure tone threshold average column.  The veteran's left 
ear was shown to have an average decibel loss of 21.  As 
stated above, speech discrimination was 92 percent.  From 
Table VI of 38 CFR 4.85, Roman Numeral I is derived for the 
left ear.  A noncompensable evaluation is derived from Table 
VII of 38 CFR 4.85 by intersecting row I with column I.  
Thus, a compensable evaluation is not warranted based on 
these findings.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the veteran retired from 
service and began to receive benefits based on service 
connection in February 2001, has his bilateral hearing loss 
been more disabling than as currently rated under this 
decision.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


